DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 12/22/2021 and 05/13/2022 have been considered by the examiner.

Response to Amendment

The Amendments filed 04/27/2022 responsive to the Office Action filed 11/29/2021 has been entered. Claims 1, 25, 26 and 36 have been amended. New claims 65-67 have been added. Claims 51-56 and 59-60 were previously withdrawn. Claims 1, 2, 4-13, 15, 17-27, 29-56 and 59-67 are pending in this application.

Response to Arguments

In claims 39 and 40 the claim status identifiers are properly designated as "Previously Presented", thus the objection of claims 39 and 40 has been withdrawn.
Claims 25, 26 and 36 have been amended to address the indefiniteness, thus the rejection of claims 25, 26 and 36 under 112(b) has been withdrawn.
Applicant’s arguments, see Amendments pages 14-20 filed 04/27/2022, with respect to the rejection of claim 1 under 103 have been considered but are not persuasive.
Applicant argues that:
“Page 9 of the Office Action considers the field of endeavor of the present patent application to be material for stoppers. Applicant respectfully disagrees. Claim 1 of the present application defines a "method for manufacturing a closure for a product-retaining container constructed for being inserted and securely retained in a portal-forming neck of said container." The field of endeavor of the present patent application is thus methods of formation of closures, not material for stoppers as contended by the Examiner.” (page 17) and
“Strickman does not disclose formation of a closure by means of extrusion. The method for forming stoppers for bottles taught in Strickman is compression molding… Aagaard does not disclose that a material suitable for compression molding might also be suitable for formation a closure by extrusion, or vice-versa. The skilled person therefore derives no motivation from either Aagaard or Strickman to combine their respective teachings in terms of materials, which are taught for use in different methods” (pages 17 and 18).
These arguments are found to be unpersuasive because:
Aagaard teaches a method for producing a synthetic closure (Pa [0094]), especially forming a core member comprising thermoplastic polymer and cork powders (Pa [0095] and [0096]) and Strickman teaches a material comprising cork and polymeric material (polyethylene) and a process for preparation of the material for forming stopper (Co 2 li 12 and 22-23, 27-28). Therefore, in view of the materials comprising cork and thermoplastic polymer for forming a closure, Strickman is in the same field of endeavor as Aagaard and Applicant’s. 
Furthermore, in view of a method for producing a closure, even though Strickman does not specifically teach an extrusion molding, Strickman teaches a process for preparation of the material for forming stopper (Co 2 li 22-23), which is in the same field of endeavor as the steps of providing and combining thermoplastic polymer with the cork powders taught by Aagaard (Pa [0095] and [0096]). Namely, Strickman teaches a process for preparation of the material for forming stopper (Co 2 li 22-23) comprising thoroughly mixing the ground natural cork with the polymer powder, preferably substantially spherical particles of polyethylene having a diameter ranging from 8 to 30 microns, until the particles of the natural cork are substantially uniformly coated with the polymer, and filled with additional particles of polymer, natural cork or a mixture of polymer and natural cork after the coating operation to encase the natural cork in a matrix of polymer, in such a way as to allow the properties of natural cork to be expressed even though the cork is present as individual particles and not as one solid chunk such that the natural resiliency of natural cork needs to function contiguously with the polymer and the polymer serves to form yet another flexible, resilient network, different from that of the natural cork particles, but able to work together with them in the total two-phase system (Co 2 li 67 – Co 3 li 4, 11-14 and 17-26), thus one would have found it obvious to substitute the process for preparation of the material for forming stopper taught by Strickman for the steps of providing and combining thermoplastic polymer with the cork powders taught by Aagaard in order to encase the cork powders in a matrix of polymer, in such a way as to allow the properties of cork to be expressed even though the cork is present as individual particles and not as one solid chunk. One skilled in the art would appreciate that this substitution or incorporation of mixing and filling into Aagaard’s method as a method for combining thermoplastic polymer with the cork powders would not destroy the Aagaard’s extrusion molding. 
Besides, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Strickman is not only in the field of applicant’s endeavor but also reasonably pertinent to the particular problem with which the applicant was concerned due to the purpose as recited above. Thus, Strickman is an analogous art and the one skilled in the art would have found it obvious to combine Aagaard with Strickman.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-12, 15, 19-27, 29, 31, 35-50 and 63-67 are rejected under 35 U.S.C. 103 as being unpatentable over Aagaard et al. (US 2014/0224759) in view of Strickman et al. (US 4,042,543) (All of record). 

With respect to claims 1, 23, 38, 63 and 64, Aagaard ’759 teaches a method for manufacturing a closure for a product-retaining container constructed for being inserted and securely retained in a portal-forming neck of said container (“a method for producing a synthetic closure”, Pa [0094] and “a synthetic closure for a product-retaining container constructed for being inserted and securely retained in a portal-forming neck of said container”, Pa [0026]), said method comprising at least the following method steps:
i. intimately combining the following components (“a. providing a core member composition”, Pa [0095]-[0097]), to form a composition:
(a) 0.5 wt. % to 75 wt. % of a plurality of particles comprising cork (Pa [0039] and Pa [0096]) and having a particle size measured according to ISO 2030:1990, in the range of from 1 μm to 2000 μm (Pa [0041]) (Even if the range of wt% of cork particles and the range of particle size taught by Aagaard ’759 are not the claimed ranges, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)). Furthermore, even if the measuring means of mechanical sieving is not the claimed means, one would have found it obvious to use the cork particles having the desired particle size measured by the means taught by Aagaard ’759 for the purpose of obtaining the same result.);
(b) 5 to 100 wt. % of a plastic material comprising one or more thermoplastic polymers (“at least one thermoplastic polymer;”, Pa [0095]; “metallocene catalyst polyethylene … in an amount in the range of from about 5% to about 100% by weight”, Pa [0070];  even if the range of wt% of thermoplastic polymers taught by Aagaard ’759 is not the claimed range, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).);
(c) 0.00025 % to 10% of one or more blowing agents (Pa [0097]; “0.005% to about 10% of blowing agents by weight of the weight of the plastic material”, Pa [0059]);
ii. heating the composition obtained in step i. to form a melt (“after method step c., heating the core member composition provided in method step a. or the core member—cork powder composition obtained in method step b. to obtain a heated composition”, Pa [0098]; Even if Aagaard ’759 does not specifically teach that heated composition is in a melt, since Aagaard ’759 further teaches that the heating in method step d. preferably occurs to a temperature at which the composition obtained in method steps b. or c. are soft enough to enable foaming to the desired density and/or extrusion of the respective composition (Pa [0110]), one would have found it obvious to form the composition in a melt by heating in order to help the composition soft enough to enable foaming to the desired density and/or extrusion.);
iii. forming, by means of extrusion, a closure precursor from the melt obtained in step ii (“extruding a continuous, elongated, substantially cylindrically shaped length of the heated composition obtained in method step d. to obtain, as core member”, Pa [0099], wherein the plurality of particles comprising cork in the closure precursor have a water content of less than 3 wt. % (“a humidity… in the range of from about 0% to about 1%”, Pa [0125]);
iv. optionally cutting and/or finishing the closure precursor to form the closure (“cutting the continuous elongated length of thermoplastic polymer obtained in method step e”, Pa [0103]).

Aagaard ’759 as applied to claim 1 above does not specifically teach that the plastic material has an average particle size distribution D50 measured by means of mechanical sieving according to ISO 2591-1:1988, of less than 400 microns.
In the same field of endeavor, material for stoppers and a process for preparation of the material for forming stopper, Strickman teaches that a composition for stoppers is composed of cork and a polymeric material, having substantially all of the desirable properties of natural cork and practically none of its disadvantages or undesirable properties (Co 2 li 27-30), and the particle range of natural cork being 0.2 to 10 mm is used (Co 2 li 60-64). Strickman further teaches that a desired amount of the ground natural cork is thoroughly mixed with a desired amount of polymer powder, preferably substantially spherical particles of polyethylene having a diameter ranging from 8 to 30 microns, until the particles of the natural cork are substantially uniformly coated with the polymer (Co 2 li 67 – Co 3 li 4), and after the coating operation is completed, the spaces between the particles are filled with additional particles of polymer, natural cork or a mixture of polymer and natural cork to encase the natural cork in a matrix of polymer, in such a way as to allow the properties of natural cork to be expressed even though the cork is present as individual particles and not as one solid chunk (Co 3 li 11-14 and 17-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Aagaard ’759 with the teachings of Strickman so that the one would provide Aagaard ‘759’s thermoplastic polymer in a form of substantially spherical particles having a diameter ranging from 8 to 30 microns, and substitute the process for preparation of the material for forming stopper taught by Strickman for the steps of providing and combining thermoplastic polymer with the cork powders taught by Aagaard in order to encase the cork powders in a matrix of polymer, in such a way as to allow the properties of cork to be expressed even though the cork is present as individual particles and not as one solid chunk. Furthermore, even if the measuring means of mechanical sieving is not the claimed means, one would have found it obvious to use the polymer particles having the desired particle size measured by different method for the purpose of obtaining the same result.

With respect to claims 2, 4 and 5, Aagaard ’759 as applied to claim 1 above further teaches before step (i), a step of heating the plastic material (b) (“before method step c., heating the core member composition provided in method step a (“a. providing a core member composition comprising at least one thermoplastic polymer”, Pa [0095]) to obtain a heated composition”, Pa [0098]). Even if Aagaard ’759 does not specifically teach that heated thermoplastic polymer is in the form of a melt, since Aagaard ’759 further teaches that the heating in method step d. preferably occurs to a temperature at which the composition provided in method step are soft enough to enable foaming to the desired density and/or extrusion of the respective composition (Pa [0110]), one would have found it obvious to form the thermoplastic polymer in a melt by heating in order to help the other components combine with the thermoplastic polymer well and help the composition soft enough to enable foaming to the desired density and/or extrusion.

With respect to claim 6, Aagaard ’759 as applied to claim 2 above further teaches that at least one of before, during and after method step c., heating the core member composition provided in method step a. or the core member—cork powder composition obtained in method step b. to obtain a heated composition before extruding (Pa [0098]), thus one would have found it obvious to continuously perform heating at elevated temperature before, during and after the step of combining the components in order to obtain a heated composition before extruding.

With respect to claim 7, since Aagaard ’759 as applied to claim 1 above only teaches using the thermoplastic polymers but does not mention using any thermoset polymers, and Examples 1 and 2 show using styrene ethylene butadiene styrene block copolymers or low density polyethylene (LDPE) but no thermoset polymers. Likewise, Aagaard ’759 does not mention using any adhesives, glues or binders and Examples 1 and 2 do not show any adhesives in the composition. Furthermore, alternatively, Aagaard ’759 teaches that crosslinkers can raise issues of food safety when used in products which come into contact with foodstuffs (Pa [0015]). Therefore, one would have found it obvious to not use material that raises issues of food safety.

With respect to claim 8, Aagaard ’759 as applied to claim 1 above further teaches that the closure or closure precursor has a content of releasable trichloroanisole measured according to the test method defined herein of less than 6 ng/L (Pa [0106]). In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)), and one would have found it obvious to remove TCA more for the purpose of food safety.

With respect to claims 9 and 10, Aagaard ’759 as applied to claim 1 above further teaches that steps i., ii., and iii. are carried out sequentially or simultaneously and/or wherein at least one of steps i., ii., and iii. is carried out in an extruder (“If a masterbatch is prepared, the masterbatch can also be envisioned to comprise further components… Alternatively, method step b. can be carried out continuously with subsequent method steps, in which case, for example, cork powder and a core member composition are combined and supplied continuously to subsequent method steps.”, and “The compounding can take place by means of extrusion”, Pa [0107]).

With respect to claim 11, Aagaard ’759 as applied to claim 1 above further teaches that the temperature in any of steps i., ii., and iii. does not exceed 200° C (“the heating in method step d. particularly does not exceed a temperature of 170° C.”, Pa [0110]).

With respect to claim 12, Aagaard ’759 as applied to claim 1 above is silent to the pressure in any of step I, ii, and iii not exceeding 30 bar. However, Aagaard ’759 does not mention applying any pressure for compacting or compression of the composition during the method, and further teaches that blowing effect can occur by heating before extruding (Pa [0110]), i.e. the plastic material is foamed before extruding. Thus, even if Aagaard ’759 is silent to the claimed range of pressure in any of step I, ii, and iii, one would have found it obvious to determine the optimum value of the pressure by routine experimentation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235). One would have been motivated to select the claimed range of pressure for the purpose of allowing blowing effect to occur by heating before extruding.

With respect to claim 15, Aagaard ’759 as applied to claim 1 above further teaches that the cork powder in the closure has a humidity in the range of from about 0% to about 1% (Pa [0125]). Even if Aagaard ’759 is silent to drying the cork powder before using, one would have found it obvious to perform additionally drying the cork powder in order to obtain the desired humidity and use the cork powder having the desired humidity in forming the closure. 

With respect to claim 19, since Aagaard ’759 as applied to claim 1 above further teaches that the heating step ii (“the heating in method step d.”) preferably occurs to a temperature at which the composition provided in method step a. or the composition obtained in method steps b. or c. are soft enough to enable foaming to the desired density, and if a blowing agent is used which requires heat to provide the blowing effect, the heating in method step d. preferably occurs to a temperature at which this blowing effect can occur (Pa [0110]), one would appreciate that during heating step ii, the plastic material would be foamed. 

With respect to claim 20, as recited in claim 1 above, the claimed ranges of the amounts of components (a), (b), and (c) overlap and lie ranges taught by Aagaard ’759, thus a prima facie case of obviousness exists. (See MPEP 2144.05 (I)). Furthermore, Aagaard ’759 further teaches that expandable microspheres can also be considered as blowing agent (Pa [0058]).

With respect to claim 21, Aagaard ’759 as applied to claim 1 above further teaches that the cork powder particles have a particle size in a range of from 1 μm to 2000 μm (Pa [0041]), which implies that they are at least substantially isotropic. Alternatively, it would have been obvious to use substantially isotropic particles to readily mix the particles with the melted thermoplastic material to form the closure.

With respect to claim 22, Aagaard ’759 as applied to claim 1 above further teaches that the particles comprising cork have a content of releasable trichloroanisole measured according to the test method defined herein of less than 6 ng/L (Pa [0106]). 

With respect to claim 24, Aagaard ’759 as applied to claim 1 above further teaches that the particles comprising cork comprise 100 wt. %, based on the total weight of the cork particles of smaller cork particles having a particle size distribution D50 measured by means of mechanical sieving according to ISO 2591-1:1988, in the range of from 1 μm to 2000 μm (Pa [0041]). Even if the range of particle size taught by Aagaard ’759 is not the claimed range, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)). Furthermore, even if the measuring means of mechanical sieving is not the claimed means, one would have found it obvious to use the cork particles having the desired particle size measured by different method for the purpose of obtaining the same result.

With respect to claims 25 and 65, Aagaard ’759 as applied to claim 1 above further teaches that the particles comprising cork comprise 100 wt. %, based on the total weight of the cork particles of larger cork particles having a particle size distribution D50 measured by means of mechanical sieving according to ISO 2030:1990, in the range of from 1 μm to 2000 μm (Pa [0041]). Even if the range of particle size taught by Aagaard ’759 is not the claimed range, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)). Furthermore, as recited in the claim 1 above, even if the measuring means of mechanical sieving is not the claimed means (ISO 2591-1:1988 or ISO ICS 19.120), one would have found it obvious to use the cork particles having the desired particle size measured by different method for the purpose of obtaining the same result.

With respect to claims 26 and 66, Aagaard ’759 as applied to claim 1 above is silent to a relative increase of density of the particles. However, the instant specification discloses that the “density of the particles” in this context refers to a compression of the cork particles which increases the cell density within each respectively compressed cork particle, this contributes to achieving an overall closure density in the preferred range, and the relative lack of compacting or compression of the present disclosure thus represents an advantage over more highly compressed closures of the art, such as moulded closures, in particular agglomerate closures (Pa [0213]). Aagaard ’759 also does not mention applying any pressure for compacting or compression of the composition during the method, and further teaches that blowing effect can occur before extruding (Pa [0110]), i.e. the plastic material is foamed before extruding. Aagaard ’759 further teaches that the preferred range of the overall closure density is 250-375 kg/m3 (Pa [0086]) which is encompassed by the preferable range of this invention (200-400kg/m3) disclosed by the instant specification (Pa [0077]), and the closures have comparable or even better properties than natural corks, agglomerated corks and micro-agglomerated corks (Pa [0152] and [0153]). Thus, even if Aagaard ’759 is silent to a relative increase of density of the particles, one would have found it obvious to determine the optimum value of a relative increase of density of the particles by routine experimentations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235). One would have been motivated to select the claimed relative increase of density of the particles for the purpose of obtaining the closure having the desired overall closure density.

With respect to claim 27, Aagaard ’759 as applied to claim 1 above further teaches that the plurality of particles comprising cork is a plurality of cork particles (“The cork powder according to the present disclosure particularly comprises particles”, Pa [0041]).

With respect to claim 29, Strickman as applied in the combination regarding claim 1 above teaches using the substantially spherical particles of polyethylene having a diameter ranging from 8 to 30 microns (Co 3 li 1-3), but does not specifically teach that the plastic material is milled.
However, strickman further teaches that the natural cork, after having first been graded according to quality and color if such grading is desired, is ground into particles of rough and random shapes and passed through sieves of such sizes to obtain particles ranging in size from 0.2 to 10 mm (Co 2 li 60-64).
One would have found it obvious to additionally incorporate grinding and sieving the polymer material if the polymer material does not have the desired range of the diameter for the purpose of obtaining the polymer particles having the diameter ranging from 8 to 30 microns.

With respect to claim 31, in Aagaard ’759 as applied to claim 1 above the materials for the polymer are referred to as thermoplastic and would therefore by thermoplastically processable.

With respect to claim 35, Aagaard ’759 as applied to claim 1 above further teaches that the plastic material comprises one or more thermoplastic polymers selected from the group consisting of polyethylenes; metallocene catalyst polyethylenes; polybutanes; polybutylenes; thermoplastic polyurethanes; silicones; vinyl-based resins; thermoplastic elastomers; polyesters; ethylenic acrylic copolymers; ethylene-vinyl-acetate copolymers; ethylene-methyl-acrylate copolymers; thermoplastic polyolefins; thermoplastic vulcanizates; flexible polyolefins; fluorelastomers; fluoropolymers; polytetrafluoroethylenes; ethylene-butyl-acrylate copolymers; ethylene-propylene-rubber; styrene butadiene rubber; styrene butadiene block copolymers; ethylene-ethyl-acrylic copolymers; ionomers; polypropylenes; copolymers of polypropylene and ethylenically unsaturated comonomers copolymerizable therewith; olefin copolymers; olefin block copolymers (Pa [0064]).

With respect to claim 36, Aagaard ’759 as applied to claim 1 above further teaches that said plastic material comprising one or more thermoplastic polymers is selected from the group consisting of EVA, olefinic polymers such as metallocene polyethylene, and styrenic block copolymers (Pa [0064]).

With respect to claim 37, Aagaard ’759 as applied to claim 1 above further teaches that said plastic material is unfoamed plastic material (“the thermoplastic polymer …having an unfoamed density”, Pa [0061]).

With respect to claim 39, Aagaard ’759 as applied to claim 38 above further teaches that the one or more blowing agent agents is selected from the group consisting of expandable microspheres, chemical blowing agents, physical blowing agents, and combinations of two or more thereof (Pa [0056] and [0058]).

With respect to claim 40, Aagaard ’759 as applied to claim 1 above further teaches that said plastic material in the closure or closure precursor comprises a plurality of cells (“a plurality of cells…foamed plastic”, Pa [0050]).

With respect to claim 41, Aagaard ’759 as applied to claim 40 above further teaches that the plurality of cells is a plurality of closed or substantially closed cells (Pa [0051]).

With respect to claim 42, Aagaard ’759 as applied to claim 40 above further teaches that the plurality of cells has an average cell size in a range of from about 0.025 mm to about 0.5 mm (Pa [0053]).

With respect to claim 43, Aagaard ’759 as applied to claim 40 above further teaches that at least one of the size and the distribution of the plurality of cells in the closure is substantially uniform throughout at least one of a length or a diameter of the closure (Pa [0050]).

With respect to claim 44, Aagaard ’759 as applied to claim 1 above further teaches that the closure or the closure precursor has an overall density in the range of from 100 kg/m3 to 500 kg/m3 (“in particular from about 250 kg/m3 to about 375 kg/m3.”, Pa [0086]).

With respect to claim 45, Aagaard ’759 as applied to claim 1 above further teaches that core member was produced by employing low density polyethylene (LDPE) using an inert gas as physical blowing agent and the degree of foaming was adjusted so as to produce samples having a foam density of 261 kg/m3 in Example 2 (Pa [0151]). Thus, one would appreciate that the plastic material in the closure or closure precursor has a foam density of 261 kg/m3.

With respect to claims 46 and 47, Aagaard ’759 as applied to claim 1 above further teaches that the cork granules distributed within the matrix contribute to or even dominate the mechanical and permeability properties of the composite, and uniform properties throughout the closure are desirable (Pa [0015]). Therefore, one would have found it obvious to uniformly distribute the plurality of particles in the closure or the closure precursor throughout at least one of a length or a diameter of the closure for the purpose of obtaining uniform properties throughout the closure.

With respect to claim 48, Aagaard ’759 as applied to claim 1 above further teaches that crosslinkers can raise issues of food safety when used in products which come into contact with foodstuffs (Pa [0015]). Therefore, one would have found it obvious to not use a crosslinking agent that raises issues of food safety for the purpose of food safety.

With respect to claim 49, Aagaard ’759 as applied to claim 1 above further teaches that the closure precursor in step iii. is formed by means of monoextrusion or co-extrusion (Examples 1 and 2, Pa [0150] and [0151]).

With respect to claim 50, Aagaard ’759 as applied to claim 1 above further teaches that the closure precursor and/or the closure is further subjected to one or more surface treatments selected from the group consisting of chamfering or coating (“optionally printing, coating, or post-treating”, Pa [0104]; “Post-treating can comprise, for example, surface treatments”, Pa [0120]; “The ends of the closure can be beveled or chamfered”, Pa [0060]).

With respect to claim 67, Aagaard ’759 as applied to claim 36 above further teaches that said olefinic polymers are metallocene polyethylene (Pa [0064]).


Claims 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aagaard et al. (US 2014/0224759) in view of Strickman et al. (US 4,042,543) as applied to claim 1 above, and further in view of Christel (US 2006/0284334) (All of record). 

With respect to claim 13, Aagaard ’759 as applied to claim 1 above further teaches that the cork powder in the closure has a humidity in the range of from about 0% to about 1% (Pa [0125]), but is silent to degassing the melt prior to forming the closure precursor, thereby reducing the water content of the plurality of particles comprising cork.
In the same field of endeavor, a method for manufacturing a molded part by extruding, Christel teaches that it may be advantageous to degas the melt after melting in the extruder in order to remove potential contaminants or even portions of dissolved water from the melt (Pa [0019]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Aagaard ’759 with the teachings of Christel so that the one would degas the melt prior to forming the closure precursor in order to remove potential contaminants or even portions of dissolved water from the melt.

With respect to claims 17 and 18, Christel as applied in the combination regarding claim 13 above further teaches that the degassing is effected by vacuum degassing (“A vacuum of several 10 mbar absolute pressure (typically 30-130 mbar) is sufficient for this purpose.”, Pa [0019]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Aagaard et al. (US 2014/0224759) in view of Strickman et al. (US 4,042,543) as applied to claim 1 above, and further in view of Jones (US 5,236,645) (All of record). 

With respect to claim 30, Aagaard ’759 as applied to claim 1 above further teaches that the compounding can take place by means of mixing and extrusion (Pa [0107]), but does not specifically teach that the plastic material comprising one or more thermoplastic polymers is provided in the form of a polymer dispersion, polymer emulsion and/or polymer gum.
Jones relates to the preparation of admixtures from thermoplastics (Co 1 li 9-10). Jones teaches that the dispersion may be prepared according to standard methods by, for example, mixing an additive (a pigment press cake here) with dispersant containing water until all of the components of the dispersion are appropriately dissolved and/or dispersed (Co 3 li 56-60), and the dispersion (or additive present in the volatile vehicle) is added to a polymer stream to make a concentrate. In this embodiment, the dispersion is preferably thoroughly mixed with a compatible polymer, preferably of the same type in which the concentrate will finally be used, and the intimate mixing occurs preferably by adding the dispersion to a twin screw vented extruder (Co 4 li 17-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Aagaard ’759 with the teachings of Jones so that the one would prepare the additive dispersion and mix with the polymer material so as to form the polymer dispersion in the extruder for the purpose of intimate mixing of the components.

Claims 32-34, 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Aagaard et al. (US 2014/0224759) in view of Strickman et al. (US 4,042,543) as applied to claim 1 above, and further in view of Aagaard et al. (US 2016/0039577) (All of record). 

With respect to claims 32 and 33, Aagaard ’759 as applied to claim 1 above does not specifically teach that the plastic material comprises one or more polymers that are biodegradable according to ASTM D6400.
In the same field of endeavor, a method of manufacturing a closure, Aagaard ‘577 teaches closure comprising at least one thermoplastic polymer and a natural organic filler (Pa [0028]) and being biodegradable to help reduce the amount of slowly decomposing waste (Pa [0026]), and further teaches that the at least one thermoplastic polymer comprised in the closure is biodegradable according to ASTM D6400 (Pa [0059]), and particularly good results, providing a biodegradable closure, are obtained when the at least one thermoplastic polymer is biodegradable (Pa [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Aagaard ’759 with the teachings of Aagaard ‘577 so that the one would substitute the biodegradable thermoplastic polymers for the plastic material in the composition in order to provide a biodegradable closure so as to help reduce the amount of slowly decomposing waste.

With respect to claim 34, Aagaard ’759 as applied to claim 1 above does not specifically teach that from 1% by weight to 49% by weight of the closure, based on the entire weight of the closure, is biodegradable according to ASTM D6400.
In the same field of endeavor, a method of manufacturing a closure, Aagaard ‘577 teaches closure comprising at least one thermoplastic polymer and a natural organic filler (Pa [0028]) and being biodegradable to help reduce the amount of slowly decomposing waste (Pa [0026]), and further teaches that the at least one thermoplastic polymer comprised in the closure is biodegradable according to ASTM D6400 (Pa [0059]), and particularly good results, providing a biodegradable closure, are obtained when the at least one thermoplastic polymer is biodegradable (Pa [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Aagaard ’759 with the teachings of Aagaard ‘577 so that the one would substitute the biodegradable thermoplastic polymers for the plastic material in the composition in order to provide a biodegradable closure so as to help reduce the amount of slowly decomposing waste. In this modified method, since Aagaard ’759 teaches 5 to 100 wt. % of a plastic material (Pa [0070]), one would have found it obvious to use 5 to 100 wt. % of biodegradable thermoplastic polymers which overlaps the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).);

With respect to claim 61, Aagaard ’759 as applied to claim 1 above does not specifically teach that the one or more thermoplastic polymers comprises at least one thermoplastic polymer that is biodegradable according to ASTM D6400, and the at least one thermoplastic polymer is selected from the group consisting of: polylactic acid; polycaprolactone; and combinations of polylactic acid and polycaprolactone.
In the same field of endeavor, a method of manufacturing a closure, Aagaard ‘577 teaches closure comprising at least one thermoplastic polymer and a natural organic filler (Pa [0028]) and being biodegradable to help reduce the amount of slowly decomposing waste (Pa [0026]), and further teaches that the at least one thermoplastic polymer comprised in the closure is biodegradable according to ASTM D6400 (Pa [0059]), and particularly good results, providing a biodegradable closure, are obtained when the at least one thermoplastic polymer is biodegradable, preferably, said at least one thermoplastic polymer is selected from the group consisting of polylactic acid, polycaprolactone; and mixtures thereof (Pa [0058]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Aagaard ’759 with the teachings of Aagaard ‘577 so that the one would substitute the biodegradable thermoplastic polymers taught by Aagaard ‘577 for the thermoplastic material in the composition in order to provide a biodegradable closure so as to help reduce the amount of slowly decomposing waste.

With respect to claim 62, Aagaard ’759 as applied to claim 1 above does not specifically teach that the one or more thermoplastic polymers comprises at least one thermoplastic polymer that is biodegradable according to ASTM D6400, and the at least one thermoplastic polymer is selected from the group consisting of: copolymers of lactic acid and monomers of biodegradable polymers; polyglycolide; poly(trimethyleneterephthalate); poly(butylenadipate-co-terephthalate); poly(butylenesuccinate-co-terephthalate); poly(butylenesebacate-co-terephthalate); lactic acid caprolactone lactic acid copolymers; lactic acid ethylene oxide lactic acid copolymers; and combinations of any two or more thereof.
In the same field of endeavor, a method of manufacturing a closure, Aagaard ‘577 teaches closure comprising at least one thermoplastic polymer and a natural organic filler (Pa [0028]) and being biodegradable to help reduce the amount of slowly decomposing waste (Pa [0026]), and further teaches that the at least one thermoplastic polymer comprised in the closure is biodegradable according to ASTM D6400 (Pa [0059]), and particularly good results, providing a biodegradable closure, are obtained when the at least one thermoplastic polymer is biodegradable, preferably, said at least one thermoplastic polymer is selected from the group consisting of copolymers of lactic acid and monomers of biodegradable polymers, polyglycolide, poly(trimethyleneterephthalate), poly(butylenadipate-co-terephthalate), poly(butylensuccinate-co-terephthalate), poly(butylensebacate-co-terephthalate), lactic acid caprolactone lactic acid copolymers, lactic acid ethylene oxide lactic acid copolymers, and mixtures thereof (Pa [0058]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Aagaard ’759 with the teachings of Aagaard ‘577 so that the one would substitute the biodegradable thermoplastic polymers taught by Aagaard ‘577 for the thermoplastic material in the composition in order to provide a biodegradable closure so as to help reduce the amount of slowly decomposing waste.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742